Citation Nr: 9902043	
Decision Date: 01/26/99    Archive Date: 02/01/99

DOCKET NO.  97-19 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for defective hearing.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel

INTRODUCTION

The veteran had active service from April 1967 to April 1970, 
including a tour of duty in the Republic of Vietnam from 
December 1967 to January 1968.

This matter arises before the Board of Veterans Appeals 
(Board) from a March 1997 rating decision of the Montgomery, 
Alabama, Regional Office (RO) which denied reopening of the 
veterans claim for service connection for defective hearing.  
The veteran has filed a timely notice of disagreement and 
perfected a substantive appeal.

Service connection for defective hearing was originally 
denied by rating action dated in August 1970.  The veteran 
did not appeal this decision.  By rating action dated in 
April 1987, the RO determined that veteran had not submitted 
new and material evidence with which to reopen his claim for 
entitlement to service connection for defective hearing.  The 
veteran did not appeal that decision. 
In his Appeal To Board Of Veterans Appeals (VA Form 9), the 
veteran has raised the issue of clear and unmistakable error 
in the August 1970 rating decision of the RO which denied 
entitlement to service connection for defective hearing.  
This issue ahs not been developed for appellate consideration 
and is referred to the RO for appropriate action.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends, in essence, that his hearing loss was 
the result of an explosion, which occurred in his bunker 
while stationed in Vietnam. 

DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that new and material evidence has 
been received with regard to the veterans claim of 
entitlement to service connection for a defective hearing.


FINDINGS OF FACT

1.  In April 1987, the RO determined that new and material 
evidence had not been received in order to reopen the 
veterans claim for entitlement to service connection for 
defective hearing.  The veteran did not appeal that decision.

2.  The evidence received since the unappealed April 1987 RO 
decision bears directly and substantially on the specific 
matter of the veterans claim.


CONCLUSION OF LAW

The evidence received since the unappealed May 1987 RO 
decision, is new and material and the veterans claim of 
entitlement to service connection for defective hearing has 
been reopened. 38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 
C.F.R. § 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  If a 
chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1998). Continuity of symptoms is required where the 
condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (1998).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).

The evidence of record at the time of the April 1987 decision 
by the RO is briefly summarized.  The service medical records 
reflect that an audiological examination in September 1968 
showed bilateral hearing loss.  In March 1970, the veteran 
was treated at the dispensary for headaches, which had been 
present since a mortar blast in December 1968.

A VA audiological examination, conducted in May 1970 showed 
that hearing for both ears was within the range of normal 
limits.  In August 1970, the RO denied service connection for 
defective hearing.  This denial was based on the fact that 
hearing loss was not currently shown.  By rating action dated 
in April 1987, the RO determined that the veteran had not 
submitted sufficient evidence with which to reopen the 
veterans claim for entitlement to service connection for 
defective hearing.  The veteran did not appeal these 
decisions and as such these determinations are final.  
38 U.S.C.A. §§ 5108, 7105(c) (West 1991).  However, the 
veteran may reopen his claim by the submission of new and 
material evidence. 38 C.F.R. § 3.156(a) (1998).
New evidence is evidence that is not merely cumulative of 
other evidence on the record.  Barnett v. Brown, 8 
Vet.App. 1, 5 (1995).  See also Cox v. Brown, 5 Vet.App. 95, 
98 (1993).  Evidence is material where it is relevant to and 
probative of the issue at hand. Id.  VA is directed to 
consider the evidence that has been added to the record since 
the last final disallowance of the claim on any basis.  Evans 
v. Brown, 9 Vet.App. 273, 285 (1996).  Consequently, in this 
case, the Board must determine if new and material evidence 
has been received since the April 1987 rating decision.

The United States Court of Veterans Appeals (Court) has held 
that, in determining whether evidence is new and material, 
the credibility of the new evidence is, preliminarily, to be 
presumed.  If the additional evidence considered presents a 
reasonable possibility of an allowance of the claim, the 
claim is accordingly reopened and the ultimate credibility of 
weight that is accorded such evidence is ascertained as a 
question of fact.  Justus v. Principi, 3 Vet.App. 510 (1992).

New and material evidence means evidence not previously 
submitted to agency decision-makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  See Hodge v. West, No. 98-
7017, slip op. at 9, 17 (Fed.Cir. Sept. 16, 1998); 38 C.F.R. 
§ 3.156(a) (1998).

The evidence received since the April 1987 decision by the RO 
includes VA outpatient treatment records dated in January 
1996 which indicate that the veteran has hearing loss.  In 
his July 1997 testimony before the hearing officer of the RO, 
the veteran testified that he was near a mortar blast during 
his tour of duty in the Republic of Vietnam, which resulted 
in decreased hearing ability.  He indicated that he was then 
transported to Korea for treatment and has experienced 
symptoms deriving therefrom ever since.  

The Board finds that the foregoing evidence is new because it 
is not cumulative. This evidence is material because it 
shows, for the first time following service, the presence of 
hearing loss and probative as to the incurrence of defective 
hearing during service.  This evidence, under Justus, must be 
presumed to be credible for purposes of determining whether 
the evidence is new and material.  Therefore, the Board finds 
that the veterans claim of entitlement to service connection 
for defective hearing is reopened.


ORDER

New and material evidence having been received, the veterans 
claim of entitlement to service connection for defective 
hearing is reopened.



REMAND

Having reopened the claim for entitlement to service 
connection for defective hearing, the Board must now consider 
whether it may render a pertinent decision based on a de novo 
review of the record. See Bernard v. Brown, 4 Vet.App. 384 
(1993).  The Board finds that in light of the evidence 
discussed above, a current VA audiological examination is 
warranted.

As previously indicated the service medical records reflect 
that an audiological examination in September 1968 showed 
bilateral hearing loss.  These records confirm that the 
veteran was exposed to acoustic trauma while stationed in 
Vietnam in December 1968.  As such, the Board is of the 
opinion that a current VA examination is warranted. 

In order to ensure that the VA has met its duty to assist the 
veteran in developing the facts pertinent to his appeal, the 
case is REMANDED to the RO for the following development:

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of any 
additional VA and private medical 
records, which are not on record with 
regard to treatment for his defective 
hearing since his release from active 
duty. The RO should then obtain all 
records, which are not on file.  The RO 
should inform the veteran that he has the 
opportunity to submit any additional 
evidence and arguments in support of his 
claim.

2.  The veteran should be scheduled for a 
VA examination by a specialist in ear 
disorders in order to determine the 
nature, severity and etiology of any 
hearing loss disability.  In addition to 
an audiological evaluation, any other 
testing deemed necessary should be 
performed.  The examiner should be 
provided with the veterans claims folder 
and a copy of this Remand in conjunction 
with the examination.  It is requested 
that the examiner obtain a detailed in 
service and post service history of noise 
exposure.  Following the examination, it 
is requested that the examiner render an 
opinion as to whether it is at least as 
likely as not that any hearing loss 
diagnosed is related to service, to 
include, the reported inservice mortar 
blast.  A complete rationale for any 
opinion expressed should be included in 
the examination report.

Thereafter, the case should be reviewed by the RO on a de 
novo basis.  If the benefit sought is not granted, the 
veteran and his representative should be furnished a 
supplemental statement of the case, which includes the law 
and regulations pertaining to service connection, and an 
opportunity to respond.  The case should then be returned to 
the Board for further review. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
